 

Exhibit 10.1

 

employment AGREEMENT

 

This Employment Agreement by and between Verso Corporation, a Delaware
corporation (the “Company”), and Leslie T. Lederer (“Executive”) (each a “Party”
and collectively, the “Parties”) is made as of April 5, 2019.

 

WHEREAS, the Company and Executive desire to enter into this employment
agreement (the “Agreement”) pursuant to the terms, provisions and conditions set
forth herein, which will govern the terms of Executive’s employment with the
Company; and

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

 

1.             Employment Period. Subject to earlier termination in accordance
with Section 3 hereof, Executive shall be employed by the Company for a period
commencing on April 5, 2019 (the “Effective Date”) and continuing until
terminated pursuant to Section 3 hereof (the “Employment Period”).

 

2.             Terms of Employment.

 

(a)           Position. During the Employment Period, Executive shall serve as
Interim Chief Executive Officer (“CEO”) of the Company and will perform such
duties and exercise such supervision with regard to the business of the Company
as are commensurate with such position, including such duties as may be
prescribed from time to time by the Board of Directors of the Company (the
“Board”). During the Employment Period, Executive shall report directly to the
Board. Due to the interim nature of Executive’s position, Executive shall be
exempt from any minimum stock ownership requirements that would otherwise apply
to executive officers of the Company.

 

(b)           Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are commensurate with the position
of CEO, subject at all times to the control of the Board, and shall perform such
services as customarily are provided by an executive of a corporation with
Executive’s position and such other services consistent with CEO’s position, as
shall be assigned to Executive from time to time by the Board. During the
Employment Period, and excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive agrees to devote substantially all of
Executive’s business time to the business and affairs of the Company and to use
Executive’s commercially reasonable efforts to perform faithfully, effectively
and efficiently Executive’s responsibilities and obligations hereunder;
provided, however, that Executive shall be permitted to engage in charitable and
educational activities and to manage Executive’s personal and family investments
and participate as a member of boards of directors, to the extent such
activities are not competitive with the business of the Company, do not
materially interfere with the performance of Executive’s duties for the Company
and are otherwise consistent with the Company’s governance policies; provided
that Executive must obtain consent of the Board prior to joining any board of
directors (or similar governing body) of a for profit entity and that Executive
may serve on two for profit boards at any time, such two specific boards subject
to Board approval.

 



   

 

 

(c)            Compensation.

 

(i)             Base Salary. During the Employment Period, Executive shall
receive a base salary at the annual rate of seven hundred and twenty thousand
dollars ($720,000) less all applicable withholdings, which shall be paid in cash
in accordance with the customary payroll practices of the Company and prorated
for partial calendar years of employment (as in effect from time to time, the
“Base Salary”).

 

(ii)            Incentive Equity Award. Upon execution of this Agreement,
Executive shall be granted restricted stock units (“RSUs”) with respect to
67,720 shares of common stock of the Company, pursuant to the terms of the Verso
Corporation Performance Incentive Plan.

 

(A)          Vesting. The RSUs shall vest as follows: (1) five percent (5%) of
the RSUs will vest on the 90th day following the Effective Date; (2) five
percent (5%) of the RSUs will vest on the 180th day following the Effective
Date; and (3) the balance of the RSUs will vest on the Sale Date (each, a
“Vesting Date”); provided, that, the Executive has been continuously employed
from the Effective Date through the respective Vesting Date, except as otherwise
provided in this Section 2(c)(ii)(A). If (i) Executive’s employment is
terminated by the Company without Cause or due to Executive’s disability prior
to the Sale Date and (ii) as of the Date of Termination the Board has commenced
negotiations with a potential unaffiliated third party acquirer and a Sale Event
is consummated, following uninterrupted negotiations, within twelve (12) months
of the Date of Termination, then any unvested RSUs shall vest upon the Sale Date
as if Executive’s employment had continued through such date (the “Tail
Protection”). For purposes of this clause (A), negotiations shall be considered
uninterrupted if the Company is in Sale Event negotiations with an unaffiliated
third party acquiror from the date of the Executive’s termination through the
consummation of a Sale Event, without a break of more than 60 consecutive days.

 

(B)          Forfeiture. Notwithstanding anything to the contrary in this
Agreement, (i) in the event of the termination of the Executive’s employment by
the Company for any reason other than Cause prior to the Sale Date, any
previously vested RSUs and any RSUs subject to the Tail Protection will be
forfeited unless Executive executes a release of claims in a form reasonably
determined by the Company consistent with common practice (“Release
Requirement”); provided that the Release Requirement shall be deemed waived by
the Company if the Company does not execute a similar release of claims against
the Executive, adapted for an individual releasee and excluding any acts of
willful malfeasance, gross negligence or breach of fiduciary duties on the part
of the Executive, (ii) in the event of the termination of the Executive’s
employment by the Company for Cause prior to the Sale Date, all RSUs, whether or
not vested, will be forfeited, and (iii) in the event of any termination of
Executive’s employment, other than a termination to which the Tail Protection
applies, all unvested RSUs will be forfeited.

 



 2 

 

 

(C)          Settlement. The Company will transfer, or cause to be transferred,
to the Executive either one share of Company common stock or a cash payment
equal to the value thereof in settlement of each outstanding vested RSU, as soon
as practicable but in no event later than ten (10) days following the Sale Date
(as defined below); provided, however, if the Executive’s employment terminates
prior to the Sale Date, other than a termination by the Company for Cause, and
provided further such termination constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), subject to the satisfaction of the Release Requirement, the
Company will transfer, or cause to be transferred, to the Executive either one
share of Company common stock or a cash payment equal to the value thereof in
settlement of each outstanding vested RSU, as soon as practicable but in no
event later than ten (10) days following the Executive’s separation from
service.

 

(D)          Definitions. For purposes of this Agreement:

 

a.             “Sale Event” means:

 

i.                    a transaction or series of transactions occurs whereby any
"person" or related "group" of "persons" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended ("Exchange
Act")), directly or indirectly acquires beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company possessing
more than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition;

 

ii.                  The Company, directly, or indirectly through one or more
subsidiaries or intermediaries, enters into an agreement to, or consummates, a
sale, spin-off, split-up or other disposition of all or substantially all of the
Company’s assets in any single transaction or series of transactions; and
without limiting the generality of the foregoing provisions of this clause (c),
the sale or other disposition within a 2 year period, in any one transaction or
series of transactions, of more than two-thirds of the mills (whether determined
by reference to mill-generated revenue or by number of mills) owned by the
Company at the beginning of the 2-year period, directly or through its
subsidiaries, will be deemed the sale or disposition of all or substantially all
of the Company’s assets);

 

iii.                The Company, whether directly involving the Company or
indirectly involving the Company through one or more subsidiaries or
intermediaries, enters into an agreement to or consummates (i) a merger,
combination, consolidation, conversion, exchange of securities, reorganization
or business combination, or (ii) an acquisition of the assets or stock of
another entity, in any single transaction or series of transactions, which event
results in the voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or another entity) at
least 66% percent of the combined voting power of the voting securities of the
Company or such surviving or other entity outstanding immediately after such
event; or

 

iv.                Any transaction or series of transactions that has the
substantial effect of any one or more of the foregoing events;

 



 3 

 

 

provided that such transaction constitutes a change in control event within the
meaning of Section 409A the Code, and

 

b.              “Sale Date” means the date on which the Sale Event is
consummated.

 

(iii)          Benefits. During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans generally available to
employees of the Company, to the extent Executive meets the eligibility
requirements of any such plans, and, in any event, subject to the terms of the
applicable plans. Executive shall be entitled to take time off for vacation or
illness in accordance with the Company’s policy for senior executives and to
receive all other fringe benefits as are from time to time made generally
available to senior executives of the Company.

 

(iv)          Expenses. During the Employment Period, Executive shall be
entitled to receive reimbursement for all reasonable business expenses and any
transportation (including travel to and from Miamisburg, Ohio) and reasonable
temporary living expenses incurred by Executive in performance of Executive’s
duties hereunder provided that Executive provides all necessary documentation in
accordance with the Company’s reasonable policies. In addition, the Company
shall reimburse Executive for all reasonable legal fees and expenses incurred by
Executive in connection with the negotiation and review of this Agreement and
any documents ancillary thereto, not in excess of $10,000 upon reasonable
substantiation.

 

3.             Termination of Employment.

 

(a)            General. Either Party may terminate Executive’s employment for
any reason (or no reason) upon thirty (30) days advance written notice.

 

(b)           Cause. Executive’s employment may be terminated at any time by the
Company for “Cause” without advance written notice. For purposes of this
Agreement, “Cause” shall mean Executive’s (i) commission of, conviction for,
plea of guilty or nolo contendere to, a felony, (ii) engaging in conduct that
constitutes fraud or embezzlement in connection with Executive’s employment
hereunder, (iii) engaging in conduct that constitutes gross negligence or
willful misconduct in connection with Executive’s employment hereunder, (iv)
breach of any material terms of Executive’s employment set forth herein that
results in material harm to the Company, (v) a material breach of the
restrictive covenants agreement set forth on Annex A hereto (the “Restrictive
Covenant Agreement”), or (vi) continued willful failure to substantially perform
Executive’s duties or to follow a lawful direction of the Board. Executive’s
employment shall not be terminated for “Cause” within the meaning of clauses
(iv) or (vi) above unless Executive has been given written notice stating the
basis for such termination and Executive is given fifteen (15) days to cure the
act or omission that is the basis of any such claim.

 

(c)           Death. Executive’s employment shall terminate automatically upon
Executive’s death.

 



 4 

 

 

(d)           Notice of Termination. Any termination by either Party pursuant to
Section 3(a) shall be communicated by Notice of Termination to the other Party
hereto given in accordance with Section 8(g).

 

(e)            Date of Termination. “Date of Termination” means (i) the date of
Executive’s death or (ii) the date specified in a Notice of Termination in
compliance with the applicable provisions of this Section 3.

 

4.               Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive shall be deemed
to have resigned from all offices and directorships, if any, then held with the
Company or any of its affiliates, and, at the Company’s request, Executive shall
execute such documents as are necessary or desirable to effectuate such
resignations.

 

5.             Obligations of the Company upon Termination. If the event of any
termination of Executive’s employment pursuant to Section 3, the Company will
provide Executive (or Executive’s estate and/or beneficiaries, as the case may
be) with the following payments and/or benefits:(A) any earned but unpaid Base
Salary through the Date of Termination, (B)  the amount of any unpaid expense
reimbursements or other benefits to which Executive may be entitled hereunder,
and (C) any other vested payments or benefits to which Executive or Executive’s
estate may be entitled to receive under any of the Company’s benefit plans or
applicable law, in accordance with the terms of such plans or law. The benefits
described in clauses (A) and (B) of the preceding sentence shall be paid as soon
as reasonably practicable but no later than the 30th day following the Date of
Termination in a lump sum cash payment and the benefits described in clause (C)
shall be paid in accordance with the terms of such applicable plans or law.

 

6.             Restrictive Covenant Agreement. It shall be a condition of
Executive’s employment hereunder that Executive execute the Restrictive Covenant
Agreement.

 

7.             Executive’s Representations. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (b) Executive is
not a party to or bound by any employment agreement, non-compete agreement,
confidentiality agreement or other restriction with any other person or entity,
which would be breached by entering into this Agreement, and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 



 5 

 

 

8.General Provisions.

 

(a)            Severability. It is the desire and intent of the Parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any Party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding anything to the contrary in this Agreement, it is
understood and agreed that nothing in this Agreement is intended to or shall
prevent, impede or interfere with Executive’s non-waivable right, without prior
notice to Executive, to provide information to the government, participate in
investigations, file a complaint, testify in proceedings regarding the Company’s
past or future conduct, or engage in any future activities protected under the
whistleblower statutes administered by any governmental agency, or to receive
and fully retain a monetary award from a government-administered whistleblower
award program for providing information directly to a government agency.

 

(b)           Entire Agreement and Effectiveness. Effective as of the Effective
Date, this Agreement embodies the complete agreement and understanding among the
Parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
Parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(c)           Successors and Assigns.

 

(i)            This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

 

(ii)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets that
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

(d)          Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 



 6 

 

 

(e)           Enforcement.

 

(i)            Arbitration. Except as otherwise provided for in the Restrictive
Covenant Agreement, any controversy, dispute or claim arising out of or relating
to this Agreement, or its interpretation, application, implementation, breach or
enforcement which the Parties are unable to resolve by mutual agreement, shall
be settled by submission by either Executive or the Company of the controversy,
claim or dispute to binding arbitration in Cincinnati, Ohio (unless the Parties
agree in writing to a different location), before a single arbitrator in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
Parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be accompanied by a reasoned
opinion, and shall be final, binding and conclusive on all Parties hereto for
all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof. The Company will bear the totality of the arbitrator’s and
administrative fees and costs. Each Party shall bear its own litigation costs
and expenses; provided, however, that the arbitrator shall have the discretion
to award the prevailing Party reimbursement of its or his reasonable attorney’s
fees and costs, if such an award may be granted under the applicable statute at
issue in the proceeding. Upon the request of any of the parties, at any time
prior to the beginning of the arbitration hearing the parties may attempt in
good faith to settle the dispute by mediation administered by the American
Arbitration Association. The Company will bear the totality of the mediator’s
fee and administrative fees and costs.

 

(ii)           Remedies. All remedies hereunder are cumulative, are in addition
to any other remedies provided for by law and may, to the extent permitted by
law, be exercised concurrently or separately, and the exercise of any one remedy
shall not be deemed to be an election of such remedy or to preclude the exercise
of any other remedy.

 

(iii)         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(f)            Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 



 7 

 

 

(g)           Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via electronic
mail, mailed by first class mail (postage prepaid and return receipt requested)
or sent by reputable overnight courier service (charges prepaid) to the
recipient at the address below indicated or at such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder and received when delivered personally, when received if transmitted
via electronic mail, five (5) days after deposit in the U.S. mail and one day
after deposit for overnight delivery with a reputable overnight courier service.

 

If to the Company, to:

 

Verso Corporation

8540 Gander Creek Drive

Miamisburg, Ohio 45342

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park

New York, NY 10036
Facsimile: (212) 872-1002
Attention: Kerry Berchem

Email: kberchem@akingump.com

 

If to Executive, to:

 

Executive’s home and/or email address most recently on file with the Company

 

With a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
1 S. Dearborn Street
Chicago, IL 60603
Attention: Matthew E. Johnson
Email: mjohnson@sidley.com

 

(h)          Withholdings Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(i)            Entire Agreement. This Agreement reflects the entire
understanding of the parties hereto and supersedes any prior understanding or
agreements with respect to the subject matter hereof.

 



 8 

 

 

(j)            Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.

 

(k)           Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement. All references to a “Section” in this Agreement are to a section of
this Agreement unless otherwise noted.

 

(l)            Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

(m)          Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(n)           Indemnification. During the Executive’s employment and service as
a director or officer (or both) and at all times thereafter during which the
Executive may be subject to liability, the Executive shall be entitled to
indemnification set forth in the Company’s Certificate of Incorporation and
Bylaws and to the maximum extent allowed under the laws of the State of
Delaware, and he shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
officers against all costs, charges and expenses incurred or sustained by him in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company or any of its subsidiaries (other than any dispute, claim or controversy
arising under or relating to this Agreement). Notwithstanding anything to the
contrary herein, the Executive’s rights under this Section 7(m) shall survive
the termination of his employment for any reason and the expiration of this
Agreement for any reason.

 

(o)           Section 409A. Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payment of
the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code, or shall comply with the requirements
of such provision. Notwithstanding anything in this Agreement or elsewhere to
the contrary, distributions upon termination of Executive’s employment may only
be made upon a “separation from service” as determined under Section 409A of the
Code. Each payment under this Agreement or otherwise shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code. To the extent that
any reimbursements pursuant to this Agreement or otherwise are taxable to
Executive, any reimbursement payment due to Executive shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred; provided, that, Executive has
provided the Company written documentation of such expenses in a timely fashion
and such expenses otherwise satisfy the Company’ expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.
Notwithstanding any provision in this Agreement to the contrary, if on the date
of his termination from employment with the Company Executive is deemed to be a
“specified employee” within the meaning of Code Section 409A and the Final
Treasury Regulations using the identification methodology selected by the
Company from time to time, or if none, the default methodology under Code
Section 409A, any payments or benefits due upon a termination of Executive’s
employment under any arrangement that constitutes a “deferral of compensation”
within the meaning of Code Section 409A shall be delayed and paid or provided
(or commence, in the case of installments) on the first payroll date on or
following the earlier of (i) the date which is six (6) months and one (1) day
after Executive’s termination of employment for any reason other than death, and
(ii) the date of Executive’s death, and any remaining payments and benefits
shall be paid or provided in accordance with the normal payment dates specified
for such payment or benefit. For purposes of clarity, the six (6) month delay
shall not apply in the case of severance contemplated by Treasury Regulations
Section 1.409A-1(b)(9)(iii) to the extent of the limits set forth therein.
Notwithstanding any of the foregoing to the contrary, the Company and its
respective officers, directors, employees, or agents make no guarantee that the
terms of this Agreement as written comply with, or are exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement as written to comply
with, or be exempt from, the provisions of Code Section 409A.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 9 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.

 



  Verso Corporation         By: /s/ Alan Carr   Name: Alan Carr   Its:
Co-Chairman of the Board                     EXECUTIVE         /s/ Leslie T.
Lederer   Leslie T. Lederer

 



 

 

 

ANNEX A

 

RESTRICTIVE COVENANT AGREEMENT

 

 

This Restrictive Covenant Agreement (this “Agreement”) is made as of April 5,
2019 and is effective as of April 5, 2019 (the “Effective Date”), by and between
Verso Corporation, a Delaware corporation (“Verso”), and (“Employee”).

 

Introduction. Verso and Employee are parties to an employment agreement dated as
of April 5, 2019 (the “Employment Agreement”). In connection therewith, Verso is
willing to employ Employee in a senior executive position, and Employee is
willing to accept such employment, contingent on the Employee’s execution of
this Agreement. Based on the foregoing, and for certain good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Verso
and Employee hereby agree as follows:

 

1.         Definitions. As used below in this Agreement, the terms:

 

(a)       “Business” shall mean the business of coated and supercalendered paper
products, the operation of coated and supercalendered paper mills, specialty
paper mills producing those specialty paper products that can be manufactured at
the specialty paper mills operated by the Verso Group, and/or the manufacturing
of bag or packaging papers to the extent that at the time of Employee’s
termination the Verso Group manufactures, or has undertaken material steps to
engage in the manufacturing of, bag or packaging papers, anywhere in the world
as conducted by the Verso Group, and/or any other business that any member of
the Verso Group participated in, or undertook business planning to participate
or engage in, at any point during Employee’s employment with the Company.

 

(b)       “Protected Information” shall mean any and all nonpublic information,
confidential information, proprietary information, trade secrets, or other
sensitive information (whether in oral, written, electronic, or any other form)
concerning any member of the Verso Group and/or any of their respective agents,
consultants, contractors, directors, employees, fiduciaries, investors,
potential investors, members, officers, partners, principals, and
representatives, that (i) Verso takes reasonable measures to maintain in
secrecy, (ii) is required to be maintained as confidential under governing law
or regulation or under an agreement with any third parties, (iii) would
otherwise appear to a reasonable person to be confidential or proprietary,
and/or (iv) pertains in any manner to Verso’s business, including but not
limited to Research and Development (as defined below); customers or prospective
customers, targeted national accounts, or strategies or data for identifying and
satisfying their needs; present or prospective business relationships; present,
short term, or long term strategic plans; acquisition candidates; plans for
corporate restructuring; products under consideration or development; cost,
margin or profit information; data from which any of the foregoing types of
information could be derived; human resources (including compensation
information and internal evaluations of the performance, capability and
potential of Verso employees); business methods, data bases and computer
programs. The fact that individual elements of the information that constitutes
Protected Information may be generally known does not prevent an integrated
compilation of information, whether or not reduced to writing, from being
Protected Information if that integrated whole is not generally known.

 



 A-1 

 

 

(c)       “Research and Development” shall include, but not be limited to, all
(i) short- term and long-term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso operating divisions; (ii)
information relating to manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendering processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture of paper products; recycling of other paper
or pulp products; energy conservation; computer software and application of
computer controls to manufacturing and quality control operations and to
inventory control; radio frequency identification and its use in paper and
packaging products; and product or process improvement, development or
evaluation; and (iii) information about methods, techniques, products,
equipment, and processes that Verso has learned do not work or do not provide
beneficial results (“negative know-how”) as well as those that do work or
provide beneficial results.

 

(d)       “Unauthorized” shall mean (i) in contravention of Verso’s policies or
procedures; (ii) otherwise inconsistent with Verso’s measures to protect its
interests in the Protected Information; (iii) in contravention of any lawful
instruction or directive, either written or oral, of any Verso employee
empowered to issue such instruction or directive; (iv) in contravention of any
duty existing under law or contract; (v) to the detriment of Verso; or (vi) for
the use or advantage of any entity or person other than the Verso Group.

 

(e)       “Verso Group” shall mean Verso and/or its subsidiaries.

 

2.         Confidentiality.

 

(a)       Employee acknowledges and agrees that by reason of Employee’s
employment with Verso, Employee has been and will be entrusted with Protected
Information and may develop Protected Information, that such information is
valuable and useful to Verso, that it would also be valuable and useful to
competitors and others who do not know it and that such information constitutes
confidential and proprietary trade secrets of Verso. While an employee or
consultant of Verso, or at any time thereafter, regardless of the reasons for
leaving Verso, Employee agrees not to use or disclose, directly or indirectly,
any Protected Information in an Unauthorized manner or for any Unauthorized
purpose unless such information shall have become generally known in the
relevant industry or independently developed with no assistance from, nor as a
result of a breach of the covenants and obligations hereunder by, Employee.
Further, promptly upon termination, for any reason, of Employee’s employment
with Verso or upon the request of Verso, Employee agrees to deliver to Verso all
property and materials and copies thereof within Employee’s possession or
control that belong to the Verso Group or that contain Protected Information and
to permanently delete upon Verso’s request all Protected Information from any
computers or other electronic storage media Employee owns or uses.

 



 A-2 

 

 

(b)       While an employee of Verso and after termination of Employee’s
employment with Verso for any reason, Employee agrees not to take any actions
that would constitute or facilitate the Unauthorized use or disclosure of
Protected Information, including transmitting or posting such Protected
Information on the internet, anonymously or otherwise. Employee further agrees
to take all reasonable measures to prevent the Unauthorized use and disclosure
of Protected Information and to prevent Unauthorized persons or entities from
obtaining or using Protected Information.

 

(c)       If Employee becomes legally compelled (by deposition, interrogatory,
request for documents, subpoena, investigation, demand, order or similar
process) to disclose any Protected Information, then before any such disclosure
may be made, Employee shall immediately notify Verso thereof and, at Verso’s
expense, shall consult with Verso on the advisability of taking steps to resist
or narrow such request and cooperate with Verso in any attempt to obtain a
protective order or other appropriate remedy or assurance that the Protected
Information will be afforded confidential treatment. If such protective order or
other appropriate remedy is not obtained, Employee shall furnish only that
portion of the Protected Information that it is advised by legal counsel is
legally required to be furnished.

 

(d)       In accordance with the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
and other applicable law, nothing in this Agreement, or any other agreement or
policy, shall prevent Employee from, or expose Employee to criminal or civil
liability under federal or state trade secret law for, (i) directly or
indirectly sharing any of the Verso Group’s trade secrets or other Protected
Information (except information protected by any member of the Verso Group’s
attorney-client or work product privilege) with an attorney or with any federal,
state, or local government agencies, regulators, or officials, for the purpose
of investigating or reporting a suspected violation of law, whether in response
to a subpoena or otherwise, without notice to the Verso Group, or (ii)
disclosing trade secrets in a complaint or other document filed in connection
with a legal claim, provided that the filing is made under seal. Further,
nothing herein shall prevent Employee from discussing or disclosing information
related to Employee’s general job duties or responsibilities and/or regarding
employee compensation. Employee may disclose Protected Information as required
in response to a subpoena or other legal process, in accordance with the terms
and procedures set forth in Section 2(c), above.

 

3.         Non-Competition.

 

(a)       Employee acknowledges and agrees that the Business is worldwide in
scope, the Verso Group’s competitors and customers are located throughout the
world, and the Verso Group’s strategic planning and Research and Development
activities have application throughout the world and are for the benefit of
customers and the Business throughout the world, and therefore, the restrictions
on Employee’s competition after employment as described below apply to anywhere
in the world in which the Verso Group does business. Employee acknowledges that
any such competition within that geographical scope will irreparably injure the
Verso Group. Employee acknowledges and agrees that, for that reason, the
prohibitions on competition described below are reasonably tailored to protect
the interests of the Verso Group.

 



 A-3 

 

 

(b)       While an employee or consultant of Verso, Employee agrees not to
compete in any manner, either directly or indirectly and whether for
compensation or otherwise, with the Business or to assist any other person or
entity to compete with the Business.

 

(i)        Upon termination of Employee’s employment with Verso for any reason
occurring more than ninety (90) days after the Effective (as defined in the
Employment Agreement), Employee agrees that for a period of twelve (12) months
(the “Non-Compete Period”) following such termination Employee will not compete
with the Business anywhere in the world in which the Verso Group is doing
business by:

 

(A)       directly or indirectly in any capacity engage in the Business or
assists other to engage in the Business;

 

(B)       engaging in any sales, marketing, Research and Development or
managerial duties (including, without limitation, financial, human resources,
strategic planning, or operation duties) for, whether as an employee,
consultant, or otherwise, any entity that produces, develops, sells, markets or
operates in the Business;

 

(C)       owning, managing, operating, controlling or consulting for any entity
that engages in the Business; provided, however, that this Section 3(c)(iii)
shall not prohibit Employee from being a passive owner of not more than 5% of
the outstanding stock of any class of a corporation that is publicly traded, so
long as Employee has no active participation in the business of such
corporation; or

 

(D)       soliciting the business of any actual or active prospective customers,
or targeted national accounts of the Verso Group for any product, process or
service that is competitive with the Business, whether existing or contemplated
for the future, on which Employee has worked, or concerning which Employee has
in any manner acquired knowledge or Protected Information about, during the 12
months preceding termination of Employee’s employment.

 

It shall not be a violation of this provision for Employee to accept employment
with a non-competitive division or business unit of a multi-divisional company
of which one or more divisions or business units are competitors of Verso, so
long as Employee does not engage in, oversee, provide input or information
regarding, or participate in any manner in the activities described in this
paragraph as they relate to any division or business unit that is a competitor
of Verso. Employee shall not assist others in engaging in activities that
Employee is not permitted to take.

 

4.         Non-Solicitation/Non-Hire. During the term of Employee’s employment
at Verso and for a period of twelve (12) months following the termination of
such employment for any reason, Employee agrees that Employee will not, either
on Employee’s own behalf or on behalf of any other person or entity, directly or
indirectly:

 

(a)       encourage, induce, solicit, hire or attempt to encourage, induce, or
solicit or hire any then current employee of the Verso Group, or otherwise
interfere with or encourage any such employee to terminate or limit his or her
employment or consulting relationship with Verso; or induce, encourage or assist
any other person to engage in any of the activities described above; provided,
however, that there shall be no violation of this subsection 4(a) in the event
that a Verso Group employee responds to a public solicitation for new hires by
an entity with which Employee is associated;

 



 A-4 

 

 

(b)       encourage, induce, solicit, or attempt to encourage, induce, or
solicit any former, current or prospective customer of the Verso Group, about
whom Employee acquired confidential information during the course of Employee's
employment with Verso, to cease, or reduce the amount of, or change the terms
and conditions of, business it does with the Verso Group; or

 

(c)       interfere with, disrupt, or attempt to interfere with or disrupt the
business relationships (contractual or otherwise) existing (now or at any time
in the future) between Verso and any third party (including, without limitation,
the Verso Group's customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents and partners).

 

5.        Tolling Period of Restrictions. Employee agrees that the periods of
non-competition and non-solicitation/non-hire set forth in Sections 3 and 4,
respectively, shall be extended by the period of violation if Employee is found
to be in violation of those provisions.

 

6.        Duty to Show Agreement to Prospective Employer. During Employee’s
employment with Verso and for twelve (12) months after the Date of Termination
(as defined in the Employment Agreement), Employee shall, prior to accepting
other employment, provide a copy of this Agreement to any recruiter who assists
Employee in locating employment other than with Verso and to any prospective
employer with which Employee discusses potential employment.

 

7.        Representations, Warranties and Acknowledgements. In addition to the
representations, warranties and obligations set forth throughout this Agreement,
Employee acknowledges that (a) Protected Information is commercially and
competitively valuable to Verso and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to
Verso; (c) by this Agreement, Verso is taking reasonable steps to protect its
legitimate interests in its Protected Information; (d) Employee has developed,
or will develop, legally unique relationships with customers of Verso; and (e)
nothing herein shall prohibit Verso from pursuing any remedies, whether in law
or equity, available to Verso for breach or threatened breach of this Agreement.
Employee further acknowledges and agrees that, as a senior executive of Verso,
Employee performs unique and valuable services to Verso of an intellectual
character and that Employee’s services will be difficult for Verso to replace.
Employee further acknowledges and agrees that Verso is providing Employee with
significant consideration in this Agreement for entering into this Agreement and
that Verso’s remedies for any breach of this Agreement are in addition to and
not in place of any other remedies Verso may have at law or equity or under any
other agreements.

 

 A-5 

 



 

8.         General.

 

(a)       Employee acknowledges and agrees that the parties have attempted to
limit Employee’s right to compete only to the extent necessary to protect Verso
from unfair competition and protect the legitimate interests of Verso. If any
provision or clause of this Agreement or portion thereof shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision and in its reduced form, such provision shall then be enforceable and
shall be enforced.

 

(b)       Employee acknowledges that neither this Agreement nor any provision
hereof can be modified, abrogated or waived except in a written document signed
by the Chairman of the Board of Verso, or in the event of the absence of such
person or the vacancy of such position, such other person as Verso’s board of
directors shall designate in writing.

 

(c)       This Agreement shall be governed by, construed under, and enforced in
accordance with the laws of the State of Delaware without regard to the
conflict-of-law provisions or principles thereof. Employee hereby consents to
the jurisdiction of and agrees that any claim arising out of or relating to this
Agreement may be brought in the courts of the State of Ohio.

 

(d)       This Agreement and any rights thereunder may be assigned by Verso and,
if so assigned, shall operate to protect the Protected Information and
relationships of Verso as well as such information and relationships of the
assignee.

 

(e)       Employee agrees that Verso’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of Employee’s obligations under this Agreement.

 

(f)       If any provision of this Agreement is determined to be unenforceable
as a matter of governing law, an arbitrator or reviewing court shall have the
authority to “blue pencil” or otherwise modify such provision so as to render it
enforceable while maintaining the parties’ original intent to the maximum extent
possible. Each provision of this Agreement is severable from the other
provisions hereof, and if one or more provisions hereof are declared invalid,
the remaining provisions shall nevertheless remain in full force and effect.

 

(g)       Employee acknowledges and agrees that Verso has advised Employee that
Employee may consult with an independent attorney before signing this Agreement.

 

(h)       This Agreement sets forth the entire agreement of the parties, and
fully supersedes any and all prior agreements or understandings between the
parties pertaining to the subject matter hereof.

 



 A-6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the Effective Date.

 



  Verso Corporation         By: /s/ Alan Carr   Name: Alan Carr   Its:
Co-Chairman of the Board                     EMPLOYEE         /s/ Leslie T.
Lederer   Leslie T. Lederer

 

 A-7 



 

 

 

